Citation Nr: 1019256	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  07-31 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Barone, Counsel




INTRODUCTION

The Veteran had active service from February 1962 to March 
1982.  He died in May 2006.  The appellant is the Veteran's 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was filed in February 
2007, a statement of the case was issued in August 2007, and 
a substantive appeal was received in October 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that, in her substantive appeal (VA Form 9), 
received in October 2007, the appellant requested a Central 
Office hearing before a member of the Board in Washington, 
D.C.  A Central Office hearing was scheduled for March 18, 
2010.  Prior to the scheduled date of the hearing, the 
appellant notified VA in February 2010 that she would be 
unable to attend the hearing in person, and subsequently her 
representative requested that the hearing be rescheduled as a 
personal hearing by video conference at the local RO in lieu 
of a Central Office hearing.

The Board finds that a rescheduling of the hearing as 
requested by the appellant's representative is reasonable and 
warranted.  Consequently, an appropriate hearing at the local 
RO must be rescheduled in lieu of the Central Office hearing 
before deciding this appeal.  38 C.F.R. §§ 20.700, 20.702, 
20.704, 20.705 (2009).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a 
videoconference hearing at the earliest 
opportunity, with appropriate notification 
to the appellant and her representative.  
A copy of the notice to the appellant of 
the scheduling of the hearing should be 
placed in the record.  After the hearing 
is conducted, or in the event the 
appellant withdraws her hearing request or 
fails to report for the scheduled hearing, 
the case should be returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


